Brannon, President,

(dissenting):

I cannot unite in this decision for several reasons:
1. It is contrary to the Code provisions that every voluntary conveyance is void as to existing creditors, no matter how pure in intent; no matter whether the grantor had, or had not, enough property left to pay his debts; no matter what his debts amounted to. The amount of his indebtedness and the amount of his property left besides that conveyed were proper mattérs, before the statute, for consideration, and are now, when we are seeking to set a deed aside as to subsequent creditors; but it is utterly immaterial and foreign to the question whether a voluntary conveyance shall be set aside as to existing creditors. It seems to me that the decision in this case reopens the door to variable oral evidence and opinion as to a man’s pecuniary worth and his indebtedness and his intent, which the statute was designed to close, — vexatious questions, which “ought to be regarded as cut up by the roots,” to use the apt and forcible expression of President Lucas in discussing this statute in Greer v. O'Brien, 36 W. Va. 284, (15 S. E. 74).
2. The law presumes that property acquired by a wife was paid for by the husband until she prove that it was *560paid for out of her separate estate. Burt v. Timmons, 29 W. Va. 441, (2 S. E. 780). But here the proof shows that it was paid for with his means.
3. The claim of a loan by the wife of two thousand dollars is sustained by no proof save the husband’s and wife’s evidence. No note was taken; nothing to indicate an intent to make a loan, — a mere understanding between them, at best indefinite, that it was to be repaid, if he did get any money of hers. The law presumes that a gift, not a loan, was in view. This will not authorize him to pay her four thousand dollars out of his means, to repay a pretended loan of two thousand dollars a short time before. Bennett v. Bennett, 37 W. Va. 306, (16 S. E. 638). This was virtually a conveyance from husband to wife, injurious to creditors, under principles stated in Mayhew v. Clark, 33 W. Va. 387. (10 S. E. 785).
4. The bill states facts which clearly give jurisdiction in equity, and that is the test of jurisdiction, not whether, at last, the evidence proves these facts. Mere failure to prove the facts by no means shows a want of jurisdiction. “Jurisdiction always depends upon allegations, never upon the facts. When a party alleg-es that a certain right is denied him, and the law has given the tribunal power to enforce that right, it must proceed to determine the truth or falsity of his allegation. The truth of the alleg'ation does not constitute jurisdiction. The tribunal must have jurisdiction before it can take any adverse step; its jurisdiction, necessarily, from the allegations, assuming them to be true.” Van Fleet, Coll. Attack, § 60. The United States Supreme Court says in U. S. v. Arredondo, 6 Pet. 709, that if the petition states such a case that on demurer the court would give judgment for plaintiff, it is an undoubted case of jurisdiction to hear and determine. That is the test. Hawks, Jur. § 3; Wells, Jur. § 4.
Reversed,